Exhibit 10.2

 

Notice of Award of Restricted Stock

and Restricted Stock Agreement

 

Harley-Davidson, Inc.

      ID: 39-1805420

3700 West Juneau Avenue

Milwaukee, WI 53208

  LOGO [g15448ex10_2-pg001.jpg]             «Fname» «M»«Lname»   Award Number:  
«Grant  » «Address1»   Plan:   2009 Incentive Stock Plan «Address2»   ID:   «ID»
«Address3»     «City», «St»  «Zip»     «CO»    

 

Effective <insert date> (the “Grant Date”), you have been granted <insert number
of shares> shares of Common Stock of Harley-Davidson, Inc. (the “Company”)
constituting Restricted Stock under the Company’s 2009 Incentive Stock Plan (the
“Plan”).

Subject to accelerated vesting and forfeiture as described in Exhibit A, a
portion of the Restricted Stock (Restricted Stock with the same scheduled
vesting date is referred to as a “Tranche”) shall become fully unrestricted (or
“vest”) in accordance with the following schedule:

 

Restricted Stock Tranche

 

Vesting Date

One-third of the Restricted Stock (Tranche #1)   The second anniversary of the
Grant Date An additional one-third of the Restricted Stock (Tranche #2)   The
third anniversary of the Grant Date The final one-third of the Restricted Stock
(Tranche #3)   The fourth anniversary of the Grant Date

If application of the above schedule on the second and third anniversaries of
the Grant Date would produce vesting in a fraction of a Share of Restricted
Stock, then the number of Shares of Restricted Stock that become vested on that
anniversary date shall be rounded down to the next lower whole number of Shares
of Restricted Stock, and the fractional Share shall be carried forward into the
next Tranche of Restricted Stock.

You may not sell, transfer or otherwise convey an interest in or pledge any of
your Shares of Restricted Stock until they are vested. In addition, (i) you
cannot sell or otherwise dispose of any Restricted Stock that has vested except
pursuant to an effective registration statement under the Securities Act of 1933
and any applicable state securities laws or in a transaction that, in the
opinion of counsel for the Company, is exempt from such registration and
(ii) the Company may place a legend on any certificates for such Shares to such
effect.

The Shares of Restricted Stock are granted under and governed by the terms and
conditions of the Plan and this Restricted Stock Agreement including Exhibit A.
Additional provisions regarding your Restricted Stock and definitions of
capitalized terms used and not defined in this Restricted Stock Agreement can be
found in the Plan. Without limitation, “Committee” means the Human Resources
Committee of the Board or its delegate in accordance with the Plan.

 

HARLEY-DAVIDSON, INC.  

Vice President and Treasurer

 

Date  

Time:

 



--------------------------------------------------------------------------------

Exhibit A to Restricted Stock Agreement

Termination of Employment: If your employment with the Company and its
Affiliates is terminated for any reason other than death, Disability or
Retirement, then you will forfeit any Shares of Restricted Stock that are not
vested as of the date your employment is terminated. If you cease to be employed
by the Company and its Affiliates by reason of death, Disability or Retirement,
then, effective immediately prior to the time of cessation of employment, a
portion of the unvested Restricted Stock in each Tranche will vest, which
portion will be equal to the number of unvested Shares in that Tranche
multiplied by a fraction the numerator of which is the number of Months
(counting a partial Month as a full Month) from the Grant Date until the date
your employment is terminated by reason of death, Disability or Retirement, and
the denominator of which is the number of Months from the Grant Date to the
anniversary date on which such Tranche would otherwise have become unrestricted
if your employment had continued, and you will forfeit the remaining Shares of
Restricted Stock that are not vested. For purposes of this Agreement, a “Month”
shall mean the period that begins on the first calendar day after the Grant
Date, or the anniversary of the Grant Date that occurs in each calendar month,
and ends on the anniversary of the Grant Date that occurs in the following
calendar month.

Change of Control: The occurrence of a Change of Control (as defined in the
Plan) shall not, in and of itself, cause otherwise unvested Restricted Stock to
become unrestricted or vested. Unless the Committee has exercised its discretion
under Section 17(c) of the Plan to provide a result more favorable to you,
whether or not the vesting of otherwise unvested Restricted Stock is accelerated
following such Change of Control shall be determined in accordance with the
provisions of the Transition Agreement then in effect between you and
Harley-Davidson, Inc. (or, if you had been but are not then a party to a
Transition Agreement, the provisions of the Transition Agreement that would have
applied if the last such Transition Agreement to which you were a party had
continued).

Issuance of Share Certificates: The Company may issue in your name
certificate(s) evidencing your Shares of Restricted Stock. In addition to any
other legends placed on the certificate(s), such certificate(s) will bear the
following legend:

The shares of Stock represented by this certificate are subject to forfeiture,
and the sale or other transfer of the shares of Stock represented by this
certificate (whether voluntary or by operation of law) is subject to certain
restrictions, as set forth in a Restricted Stock Agreement, dated as of
                    , by and between Harley-Davidson, Inc. and the registered
owner hereof. A copy of such Agreement may be obtained from the Secretary of
Harley-Davidson, Inc.

Upon the vesting of Shares of Restricted Stock, you will be entitled to a new
certificate for the Shares that have vested, without the foregoing legend, upon
making a request for such certificate to the Secretary of the Company or to such
other person as the Company may designate.

In lieu of issuing in your name certificate(s) evidencing your Shares of
Restricted Stock, the Company may cause its transfer agent or other agent to
reflect on its records your ownership of such Shares, subject to the terms of
this Restricted Stock Agreement.

[over]



--------------------------------------------------------------------------------

Voting Rights and Dividends: While your Shares of Restricted Stock are subject
to forfeiture, you may exercise full voting rights and will receive all cash
dividends and other distributions paid with respect to the Restricted Stock
(reduced for any tax withholding due), in each case so long as the applicable
record date occurs before you forfeit such Shares. If, however, any dividends or
distributions are paid in Shares, such Shares will be subject to the same risk
of forfeiture, restrictions on transferability and other terms of this
Restricted Stock Agreement as are the Shares of Restricted Stock with respect to
which they were paid.

Tax Withholding: To the extent that your receipt of Restricted Stock or the
vesting of Restricted Stock results in income to you for federal, state or local
taxes, you must deliver to the Company or to such other person as the Company
may designate at the time the Company is obligated to withhold taxes that arise
from such receipt or vesting, as the case may be, such amount as the Company
requires to meet its withholding obligation under applicable tax laws or
regulations. If you fail to deliver such amount as the Company requires, the
Company has the right and authority to deduct or withhold from other
compensation it would pay to you an amount, and/or to treat you as having
surrendered vested Shares of Restricted Stock having a value, sufficient to
satisfy its withholding obligations.

When income results from the vesting of Restricted Stock, to the extent the
Company permits you to do so, you may satisfy the withholding requirement, in
whole or in part, by electing to have the Company accept that number of vested
Shares of Restricted Stock having an aggregate Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that the
Company must withhold in connection with the vesting of such Shares. If you
would be left with a fractional share after satisfying the withholding
obligation on the Restricted Stock, the fair market value of that fractional
share will be applied to your general federal tax withholding. If the Company
does not allow you to elect to have the Company accept vested Shares of
Restricted Stock, or if you want to keep all of the shares that are vesting, you
will have to deliver to the Company or to such other person as the Company may
designate funds in an amount sufficient to cover the withholding tax obligation
on a date advised by the Company. Where you may elect to deliver funds to
satisfy the withholding tax obligation, your election to deliver funds must be
irrevocable, in writing, and submitted to the Secretary or to such other person
as the Company may designate on or before the date that the Company specifies,
which will be before the applicable vesting date, and if you fail to deliver
such election then you will be deemed to have elected to have the Company accept
vested Shares of Restricted Stock as described above.

If you do so within thirty (30) days of the Grant Date, you may make an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, for this
Award so that the receipt of the Restricted Stock, rather than vesting, results
in income. In that case, you will have to deliver to the Company or to such
other person as the Company may designate funds in an amount sufficient to cover
the withholding tax obligation.

Rejection/Acceptance: You may return this Restricted Stock Agreement to the
Company (in care of the Vice President and Treasurer) within thirty (30) days
after the Grant Date, together with any certificate you have received evidencing
Shares, and by doing so you will forfeit any rights under this Restricted Stock
Agreement and any rights to Shares that the Company has transferred to you under
this Restricted Stock Agreement. If you choose to retain this Restricted Stock
Agreement beyond that date, then you accept the terms of this Award, acknowledge
these tax implications and agree and consent to all amendments to the Plan, the
Harley-Davidson, Inc. 1995 Stock Option Plan and the Harley-Davidson, Inc. 2004
Incentive Stock Plan through the Grant Date as they apply to this Award and any
prior awards of any kind to you under such plans.